        Case 1:13-cv-07789-LGS Document 1196 Filed 03/01/19 Page 1 of 1




                                                  March 1, 2019

                                                                                                        Via ECF

Honorable Lorna G. Schofield
U.S. District Court
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, NY 10007

       Re:       In re Foreign Exchange Benchmark Rates Antitrust Litigation
                 Case No. 1:13-cv-07789-LGS (S.D.N.Y.)

Dear Judge Schofield:
        We write in response to the Court’s July 31, 2015 Order (ECF No. 365) to update the
Court concerning the continuing need for redactions in the Third Consolidated Amended Class
Action Complaint (“TAC”). We have conferred with the United States Department of Justice
about the continuing need for redactions in the TAC. For the reasons set forth in our
September 11, 2015 letter (ECF No. 460), the DOJ has informed us that it wishes that the current
redactions remain in place at this time.


                                              Very truly yours,

HAUSFELD LLP                                                  SCOTT+SCOTT ATTORNEYS AT LAW LLP

/s/ Michael D. Hausfeld                                       /s/ Christopher M. Burke
Michael D. Hausfeld                                           Christopher M. Burke
1700 K Street, NW, Suite 650                                  600 W. Broadway, Suite 3300
Washington, DC 20006                                          San Diego, CA 92101
Telephone: 202-540-7143                                       Telephone: 619-233-4565
mhausfeld@hausfeldllp.com                                     cburke@scott-scott.com

                                     Interim Co-Lead Class Counsel




SCOTT+SCOTT, ATTORNEYS AT LAW , LLP • 707 Broadway, Suite 1000, San Diego, CA 92101 • Tel: 619-233-4565


CALIFORNIA   •   CONNECTICUT   •   NEW YORK   •    OHIO   •    LONDON    www.scott-scott.com   • Fax: 619-233-0508
